          Case 1:19-cr-00044-JL Document 27-1 Filed 03/24/20 Page 1 of 1




Nicole Watley
93 Laurel St apt #2
Manchester, NH 03103
(603) 932-0573
nmw20002000@yahoo.com


March 15th 2020

Dear Honorable Court,

I am David Weekly’s mother, he is the youngest of four children. I hope that within my letter I
am able to show a side of David that hasn't been seen often by others. David was the star
football player at Central High School in Manchester, Prior to his troubles with the law “David
Weekly” was a very recognized name in the news papers and talked about by many. The look
on his face told me alot about him, it made me happy to see that he felt like he fit in and that
he was happy doing what he enjoyed and that came so naturally to him. Oftentimes I was quite
impressed with his dedication to practices & the 2 a days in some of the hot and very cold days
we had , right along with his participation for the fundraisers & raffles he helped with during the
season. David & I often talked about how we wished football was a year round sport. His
grades were actually good and I didn’t have any concerns as to where he was or what he was
doing and he did it all with the biggest smile. I urged David to go to college where he could
continue playing football but because of him having an I.E.P (individual education plan) he felt
as though academically he wouldn't make it and would struggle with his grades along with
student loans to pay, so he was reluctant to try.

I am aware that he has pled guilty to Being a Felon in Possession of a Firearm & Ammunition.
David has expressed to me on many occasions that he is sorry and wishes he would have gone
to college or at least learned a trade. When he & I speak of his future he says he has goals and
is going to be a better person.

When David is released, I am aware he will need help and support & I will be there to help him
get on his feet & to provide the support he will need to be on his way to being a better person.

I pray that this letter gives you a broader idea of who he is.

Thank you for taking the time to read this letter.



Respectfully,



Nicole Watley
